EXHIBIT 10.4
 
INTERCREDITOR AGREEMENT
 
THIS INTERCREDITOR AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”) is entered into as of August 14, 2014, by and among Richard
Galterio (“Agent”) as agent for the Investors (as defined in that certain
Noteholder Agency Appointment Agreement by and between the Investors and Agent,
the “Agency Agreement”)) (each a “Subordinated Creditor” and collectively the
"Subordinated Creditors"), Midwest Energy Emissions Corp., a Delaware
corporation (“Borrower”) and MES, Inc., a North Dakota corporation (the
“Guarantor”) (Borrower and Guarantor shall be referred to herein as the “Credit
Parties”) and AC Midwest Energy LLC, a Delaware limited liability company
(“Senior Lender”).
 
R E C I T A L S
 
A. Borrower, Guarantor and Senior Lender have entered into that certain
Financing Agreement] dated the date of this Agreement (as the same may be
amended, restated, supplemented or otherwise modified from time to time as
permitted hereunder, the “Senior Credit Agreement”) pursuant to which, among
other things, Senior Lender has agreed, subject to the terms and conditions set
forth in the Senior Credit Agreement, to make certain loans and financial
accommodations to Borrower.  All of Borrower’s and Guarantor’s obligations to
Senior Lender under the Senior Credit Agreement and the other Senior Debt
Documents (as hereinafter defined)are secured by junior Liens (as hereinafter
defined) in certain of the now existing and hereafter acquired personal property
of Borrower and Guarantor (the “Collateral”).
 
B. Borrower has issued certain promissory notes (as listed on the attached
Exhibit A) to Subordinated Creditors (as the same may be amended, restated,
supplemented or otherwise modified from time to time as permitted hereunder, the
"Subordinated Notes") in the aggregate original principal amount of
$1,902,500.00. All of Borrower's obligations to Subordinated Creditors under the
Subordinated Notes are secured by senior Liens on the Collateral.
 
C. As an inducement to and as one of the conditions precedent to the agreement
of Senior Lender to make the loans and financial accommodations contemplated by
the Senior Credit Agreement, Senior Lender has required the execution and
delivery of this Agreement by Agent on behalf of the Subordinated Creditors and
the Credit Parties in order to set forth the relative rights and priorities of
Senior Lender and Subordinated Creditors under the Senior Debt Documents (as
hereinafter defined) and the Subordinated Debt Documents (as hereinafter
defined).
 
NOW, THEREFORE, in order to induce Senior Lender to consummate the transactions
contemplated by the Senior Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto hereby agree as follows:
 
1.  
Definitions.  The following terms shall have the following meanings in this
Agreement:

 
“Bankruptcy Code” shall mean the provisions of Title 11 of the United States
Code, as amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.
 
“Credit Parties” shall mean, collectively, Borrower and Guarantor.
 
“Distribution” shall mean, with respect to any indebtedness, obligation or
security  any payment or distribution by any Credit Party of cash on account of
such indebtedness, obligation or security.
 
 
1

--------------------------------------------------------------------------------

 
 
“Enforcement Action” shall mean (a) to take from or for the account of any
Credit Party, by set-off or in any other manner, the whole or any part of any
moneys which may now or hereafter be owing by any Credit Party with respect to
the Subordinated Debt, (b) to sue for payment of, or to initiate or participate
with others in any suit, action or proceeding against any Credit Party to
(i) enforce payment of or to collect the whole or any part of the Subordinated
Debt or (ii) commence judicial enforcement of any of the rights and remedies
under the Subordinated Debt Documents or applicable law with respect to the
Subordinated Debt, (c) to accelerate the Subordinated Debt, (d) to exercise any
put option or to cause any Credit Party to honor any redemption or mandatory
prepayment obligation under any Subordinated Debt Document, or (e) to take any
action under the provisions of any state or federal law, including, without
limitation, the Uniform Commercial Code, or under any contract or agreement, to
enforce, foreclose upon, take possession of or sell any property or assets of
any Credit Party, including the Collateral.
 
“Lien” shall mean “Lien” as defined in the Senior Credit Agreement or any
similar term in any Senior Debt Document that replaces the Senior Credit
Agreement in connection with a Permitted Refinancing.
 
“Paid in Full” or “Payment in Full” shall mean the payment in full in cash of
all Senior Debt and termination of all commitments to lend under the Senior Debt
Documents.
 
“Permitted Refinancing” shall mean any refinancing, extension or replacement of
the Senior Debt under the Senior Debt Documents).
 
“Permitted Refinancing Senior Debt Documents” shall mean any financing
documentation which replaces the Senior Debt Documents and pursuant to which the
Senior Debt under the Senior Debt Documents is refinanced, extended or replaced,
as such financing documentation may be amended, supplemented, replaced,
refinanced, extended or otherwise modified from time to time in compliance with
this Agreement.
 
“Permitted Subordinated Debt Payments” shall mean payments of principal or
interest by awarding the equivalent value of the same in stock of Borrower. For
purposes of clarity, Permitted Subordinated Debt Payments shall not include
payments of cash of any kind, including, but not limited to, checks, wires,
money orders, certificates of deposit, cashier’s checks, or certified checks.
 
“Person” shall mean any natural person, corporation, general or limited
partnership, limited liability company, firm, trust, association, government,
governmental agency or other entity, whether acting in an individual, fiduciary
or other capacity.
 
“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person, whether initiated
under the Bankruptcy Code, any other similar federal or state statute or any
other applicable law.
 
“Senior Debt’ shall mean, collectively, all obligations, liabilities and
indebtedness of every nature of each Credit Party from time to time owed to
Senior Lender under the Senior Debt Documents, including, without limitation,
the principal amount of all debts, claims and indebtedness, accrued and unpaid
interest accruing thereon (including, without limitation, interest accruing
after the commencement of a Proceeding, without regard to whether or not such
interest is an allowed claim) and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
Proceeding under the Bankruptcy Code together with any interest, fees, costs and
expenses accruing thereon after the commencement of a Proceeding under the
Bankruptcy Code, without regard to whether or not such interest, fees, costs and
expenses are an allowed claim.
 
 
2

--------------------------------------------------------------------------------

 
 
“Senior Debt Documents” shall mean the Senior Credit Agreement and all loan
documents executed in connection therewith and, after the consummation of any
Permitted Refinancing, the Permitted Refinancing Senior Debt Documents.
 
“Senior Default” shall mean any “Event of Default” under the Senior Debt
Documents.
 
“Senior Lender” shall mean the holder of the Senior Debt.
 
“Subordinated Debt” shall mean all of the obligations, liabilities and
indebtedness of each Credit Party to each Subordinated Creditor evidenced by or
incurred pursuant to the Subordinated Debt Documents.
 
“Subordinated Debt Documents” shall mean the Subordinated Notes, any pledge,
security or other collateral agreements with respect to the Subordinated Debt,
any other guaranties with respect to the Subordinated Debt and all other
documents, agreements and instruments now existing or hereinafter entered into
evidencing or pertaining to all or any portion of the Subordinated Debt, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, as permitted hereunder.
 
2.  
Subordination.

 
2.1. Subordination of Subordinated Debt to Senior Debt.  Each Credit Party
covenants and agrees, and each Subordinated Creditor hereby covenants and
agrees, notwithstanding anything to the contrary contained in any of the
Subordinated Debt Documents, that the payment of any and all of the Subordinated
Debt shall be subordinate and subject in right and time of payment, to the
extent and in the manner hereinafter set forth, to the Payment in Full of all
Senior Debt; provided, however, in the event of a default under the Subordinated
Debt Documents, and a liquidation of the Collateral, proceeds from such
liquidation may be paid first to the Subordinated Creditors until Payment in
Full of the Subordinated Debt. Each holder of Senior Debt, whether now
outstanding or hereafter created, incurred, assumed or guaranteed, shall be
deemed to have acquired Senior Debt in reliance upon the provisions contained in
this Agreement.
 
2.2. Liquidation, Dissolution, Bankruptcy.  In the event of any Proceeding
involving any Credit Party prior to the Payment in Full of the Senior Debt:
 
(a) All Senior Debt shall first be Paid in Full before any Distribution, whether
in cash, securities or other property, shall be made to any Subordinated
Creditor on account of Subordinated Debt, except in the case of liquidation of
the Collateral, in which case the proceeds from the liquidation of the
Collateral shall be paid first to the Subordinated Creditors until Payment in
Full of the Subordinated Debt.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Except as set forth below, any Distribution, whether in cash which would
otherwise, but for the terms hereof, be payable or deliverable in respect of the
Subordinated Debt shall be paid or delivered directly to Senior Lender (to be
held and/or applied by Senior Lender in accordance with the terms of the Senior
Debt Documents) until all Senior Debt is Paid in Full; provided, however that
Distributions constituting proceeds from the liquidation of the Collateral, in
which case the proceeds from the liquidation of the Collateral shall be paid
first to the Subordinated Creditors until Payment in Full of the Subordinated
Debt.  Each Subordinated Creditor irrevocably authorizes, empowers and directs
any debtor, debtor in possession, receiver, trustee, liquidator, custodian,
conservator or other Person having authority, to pay or otherwise deliver all
such Distributions to Senior Lender, for the benefit of the Senior Lender, for
application to the Senior Debt until Payment in Full of all Senior Debt.  Each
Subordinated Creditor also irrevocably authorizes and empowers Senior Lender, in
the name of such Subordinated Creditor, to demand, sue for, collect and receive
any and all such Distributions.
 
(c) Each Subordinated Creditor agrees not to initiate, prosecute or participate
in any claim, action or other proceeding challenging the enforceability,
validity, perfection or priority of the Senior Debt or any Liens securing the
Senior Debt.
 
(d) Each Subordinated Creditor agrees to execute, verify, deliver and file any
proofs of claim in respect of the Subordinated Debt reasonably requested by
Senior Lender in connection with any such Proceeding and hereby irrevocably
authorizes, empowers and appoints Senior Lender his agent and attorney-in-fact
to (i) execute, verify, deliver and file such proofs of claim upon the failure
of such Subordinated Creditor promptly to do so prior to 15 days before the
expiration of the time to file any such proof of claim and (ii) vote such claim
in any such Proceeding upon the failure of such Subordinated Creditor to do so
prior to 10 days before the expiration of the time to vote any such claim;
provided Senior Lender shall not have any obligation to execute, verify,
deliver, file and/or vote any such proof of claim.  In the event that Senior
Lender votes any claim in accordance with the authority granted hereby, no
Subordinated Creditor shall be entitled to change or withdraw such vote.
 
(e) This Agreement shall constitute a “subordination agreement” for the purposes
of Section 510(a) of the Bankruptcy Code and shall be enforceable in any
Proceeding in accordance with its terms.  The Senior Debt shall continue to be
treated as Senior Debt and the provisions of this Agreement shall continue to
govern the relative rights and priorities of Senior Lender and Subordinated
Creditors even if all or part of the Senior Debt or the Liens securing the
Senior Debt are subordinated, set aside, avoided, invalidated or disallowed in
connection with any such Proceeding, and this Agreement shall be reinstated if
at any time any payment of any of the Senior Debt is rescinded or must otherwise
be returned by any holder of Senior Debt or any representative of such holder.
 
2.3. Subordinated Debt Payment Restrictions.  Notwithstanding the terms of the
Subordinated Debt Documents, each Credit Party hereby agrees that it may not
make, and each Subordinated Creditor hereby agrees that he will not accept, any
Distribution with respect to the Subordinated Debt until the Senior Debt is Paid
in Full.  Notwithstanding the immediately preceding sentence, subject to the
terms of Section 2.2, the Credit Parties may make, and Subordinated Creditor may
accept, Permitted Subordinated Debt Payments so long as no Senior Default then
exists or would be caused thereby.
 
2.4. Subordinated Debt Standstill Provisions.  Until the Senior Debt is Paid in
Full, no Subordinated Creditor shall, without the prior written consent of
Senior Lender take any Enforcement Action with respect to the Subordinated
Debt.  Notwithstanding the foregoing, subject to the provisions of
Section 2.2(d), each Subordinated Creditor may file proofs of claim against any
Credit Party in any Proceeding involving such Credit Party.  Any Distributions
or other proceeds of any Enforcement Action obtained by any Subordinated
Creditor, except for Distributions resulting from the sale of the
Collateral,  shall in any event be held in trust by him for the benefit of
Senior Lender and promptly paid or delivered to Senior Lender for the benefit of
Senior Lender in the form received until all Senior Debt is Paid in Full.
 
 
4

--------------------------------------------------------------------------------

 
 
2.5. Incorrect Payments.  If any Distribution on account of the Subordinated
Debt not permitted to be made by any Credit Party or accepted by any
Subordinated Creditor under this Agreement is made and received by any
Subordinated Creditor, such Distribution shall be held in trust by such
Subordinated Creditor for the benefit of Senior Lender and shall be promptly
paid over to Senior Lender, with any necessary endorsement, for application (in
accordance with the Senior Debt Documents) to the payment of the Senior Debt
then remaining unpaid, until all of the Senior Debt is Paid in Full.
 
2.6. Subordination of Liens and Security Interests; Agreement Not to Contest;
Sale of Collateral; Release of Liens and Security Interests.
 
(a) Until the Subordinated Debt has been Paid in Full, any Liens of Senior
Lender in the Collateral which may exist shall be and hereby are subordinated
for all purposes and in all respects to the Liens of Subordinated Creditors in
the Collateral, regardless of the time, manner or order of the creation,
granting, attachment or perfection of any such Liens. Each of Senior Lender
and  Subordinated Creditor agrees that it (A) will not at any time contest the
validity, perfection, priority or enforceability of the Senior Debt, the Senior
Debt Documents, the Subordinated Debt, the Subordinated Loan Documents, the
Liens of the Subordinated Creditors  or the Liens of Senior Lender in the
Collateral, (B) will not object to or oppose any motion by Senior Lender or
Subordinated Creditors to lift any automatic stay arising under the Bankruptcy
Code (or any order issued by a court in a Proceeding), (C) not object to or
oppose any use of, and will consent to, any cash collateral use or debtor in
possession financing consented to by Senior Lender on such terms and conditions
as Senior Lender, in its sole discretion, may decide.  Each Subordinated
Creditor further agrees that it shall not, without the prior written consent of
the Senior Lender, (i) commence or continue any Proceeding, propose any plan of
reorganization, compromise, arrangement or proposal or file any motion, pleading
or material in support of any motion or plan of reorganization, compromise,
arrangement or proposal that would impair the rights of the Senior Lender or
(ii) at any time that it has any Lien in any Collateral, commence or continue
any Proceeding, propose any plan of reorganization, compromise, arrangement or
proposal or file any motion, pleading or material in support of any motion or
plan of reorganization, compromise, arrangement or proposal that is opposed by
Senior Lender, or oppose any plan of reorganization, compromise, arrangement,
proposal or liquidation supported by Senior Lender.
 
(b) Until the Payment in Full of the Senior Debt occurs, each Subordinated
Creditor hereby irrevocably constitutes and appoints the Senior Lender and any
officer or agent of the Senior Lender, with full power of substitution, as his
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Subordinated Creditor or such holder or in the
Senior Lender’s own name, from time to time in the Senior Lender’s discretion,
for the purpose of carrying out the terms of this Section 2.6, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary to accomplish the purposes of this Section 2.6, including
any endorsements or other instruments of transfer or release.
 
(c) Until the Payment in Full of the Senior Debt occurs, no Subordinated
Creditor shall demand or accept the grant of any additional Liens on any asset
of any Credit Party or any of its Subsidiaries to secure any Subordinated Debt
unless such Credit Party or such Subsidiary has granted, or concurrently
therewith grants, a Lien on such asset to secure the Senior Debt.
 
2.7. Sale, Transfer or other Disposition of Subordinated Debt.
 
(a) No Subordinated Creditor shall sell, assign, pledge, dispose of or otherwise
transfer all or any portion of the Subordinated Debt or any Subordinated Debt
Document without the prior written consent of Senior Lender.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding the failure of any Subordinated Creditor to comply with
Section 2.7(a), the subordination effected hereby shall survive any sale,
assignment, pledge, disposition or other transfer of all or any portion of the
Subordinated Debt, and the terms of this Agreement shall be binding upon the
successors, assigns, heirs and legal representatives of such Subordinated
Creditor, as provided in Section 10 hereof.
 
2.8. Intentionally left blank.
 
2.9. Obligations Hereunder Not Affected.  All rights and interest of Senior
Lender hereunder, and all agreements and obligations of Subordinated Creditors
and Credit Parties hereunder, shall remain in full force and effect irrespective
of:
 
(a) any lack of validity or enforceability of any document evidencing any of the
Senior Debt;
 
(b) any change in the time, manner or place of payment of, or any other term of,
all or any of the Senior Debt, or any other permitted amendment or waiver of or
any release or consent to departure from any of the Senior Debt Documents;
 
(c) any exchange, release or non-perfection of any collateral for all or any of
the Senior Debt;
 
(d) any failure of Senior Lender to assert any claim or to enforce any right or
remedy against any other party hereto under the provisions of this Agreement or
any Senior Debt Document other than this Agreement;
 
(e) any reduction, limitation, impairment or termination of the Senior Debt for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and Credit Parties and Subordinated
Creditors hereby waive any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of invalidity,
illegality, nongenuiness, irregularity, compromise, unenforceability of, or any
other event or occurrence affecting, any Senior Debt; and
 
(f) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Credit Parties (other than payment or performance) in
respect of the Senior Debt or any Subordinated Creditor in respect of this
Agreement.
 
Each Subordinated Creditor acknowledges and agrees that each Senior Lender may
in accordance with the terms of the Senior Debt Documents, without notice or
demand and without affecting or impairing any Subordinated Creditor's
obligations hereunder, from time to time (i) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Senior Debt or any part thereof, including, without
limitation, to increase or decrease the rate of interest thereon or the
principal amount thereof; (ii) take or hold security for the payment of the
Senior Debt and exchange, enforce, foreclose upon, waive and release any such
security; (iii) apply such security and direct the order or manner of sale
thereof as Senior Lender in its sole discretion, may determine; (iv) release and
substitute one or more endorsers, warrantors, borrowers or other obligors; and
(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person.
 
 
6

--------------------------------------------------------------------------------

 
 
2.10. Marshaling.  Each Subordinated Creditor hereby waives any rights he may
have under applicable law to assert the doctrine of marshaling or to otherwise
require Senior Lender to marshal any property of any Credit Party for the
benefit of such Subordinated Creditor.
 
2.11. Application of Proceeds from Sale or other Disposition of the
Collateral.  In the event of any sale, transfer or other disposition (including
a casualty loss or taking through eminent domain) of the Collateral, the
proceeds resulting therefrom (including insurance proceeds) shall be applied
first to the Subordinated Debt in the order and manner determined by
Subordinated Creditors in accordance with the Subordinated Debt Documents until
such time as the Subordinated Debt is Paid in Full, thereafter, all remaining
proceeds shall be applied to the Senior Debt.
 
2.12. Rights Relating to Subordinated Lender’s Actions with respect to the
Collateral.  Each Subordinated Creditor hereby agrees that it will not sell the
Collateral, or authorize the sale of the Collateral without Senior Lender’s
consent, which consent shall not be unreasonably withheld.
 
3.  
Modifications.

 
3.1. Modifications to Senior Debt Documents.  Senior Lender may at any time and
from time to time without the consent of or notice to any Subordinated Creditor,
without incurring liability to any Subordinated Creditor and without impairing
or releasing the obligations of any Subordinated Creditor under this Agreement,
change the manner or place of payment or extend the time of payment of or renew
or alter any of the terms of the Senior Debt, or amend or otherwise modify in
any manner any agreement, note, guarantee or other instrument evidencing or
securing or otherwise relating to the Senior Debt.
 
3.2. Modifications to Subordinated Debt Documents.  Until the Senior Debt has
been Paid in Full, and notwithstanding anything to the contrary contained in the
Subordinated Debt Documents, no Subordinated Creditor shall without the prior
written consent of Senior Lender, agree to any amendment, modification or
supplement to the Subordinated Debt Documents.
 
4.  
Waiver of Certain Rights by Subordinated Creditors.  Each Subordinated Creditor
hereby waives all notice of the acceptance by Senior Lender of the subordination
and other provisions of this Agreement, and each Subordinated Creditor expressly
consents to reliance by the Senior Lender upon the subordination and other
agreements as herein provided.

 
5.  
Representations and Warranties of Subordinated Creditors.  To induce Senior
Lender to execute and deliver this Agreement, Agent, on behalf of each
Subordinated Creditor, hereby represents and warrants to Senior Lender that as
of the date hereof: (a) this Agreement has been duly executed and delivered by
the Agent who has the authority to act on behalf of the Subordinated Creditors;
(b) this Agreement is the legal, valid and binding obligation of the
Subordinated Creditors, enforceable against such Subordinated Creditors in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by equitable
principles; and (c) the Subordinated Creditors are the sole owners, beneficially
and of record, of the Subordinated Debt Documents and the Subordinated Debt on
the date hereof.

 
 
7

--------------------------------------------------------------------------------

 
 
6.  
Subrogation.  Subject to the Payment in Full of the Senior Debt and the terms of
this Agreement, except as specifically provided in this Agreement to the
contrary, each Subordinated Creditor shall be subrogated to the rights of Senior
Lender to receive Distributions with respect to the Senior Debt until the
Subordinated Debt is paid in full.  If Senior Lender is required to disgorge any
proceeds of Collateral, payment or other amount received by such Person (whether
because such proceeds, payment or other amount is invalidated, declared to be
fraudulent or preferential or otherwise) or turn over or otherwise pay any
amount (a “Recovery”) to the estate or to any creditor or representative of a
Credit Party or any other Person, then the Senior Debt shall be reinstated (to
the extent of such Recovery) as if such Senior Debt had never been paid and to
the extent any Subordinated Creditor has received proceeds, payments or other
amounts to which such Subordinated Creditor would not have been entitled under
this Agreement had such reinstatement occurred prior to receipt of such
proceeds, payments or other amounts, such Subordinated Creditor shall turn over
such proceeds, payments or other amounts to Senior Lender for reapplication to
the Senior Debt.  A Distribution made pursuant to this Agreement to Senior
Lender which otherwise would have been made to any Subordinated Creditor is not,
as between the Credit Parties and Subordinated Creditors, a payment by the
Credit Parties to or on account of the Subordinated Debt.

 
7.  
Right To Purchase Loan.  Without limiting any provisions of applicable law,
Subordinated Creditors agree that Senior Lender shall be entitled to purchase
the Subordinated Notes and Subordinated Debt Documents (excluding the warrants
issued by the Borrower to the Subordinated Creditors) by paying to Subordinated
Creditors the full amount of the Subordinated Debt.   The foregoing purchase
right shall be exercisable upon not less than ten (10) days’ notice given at any
time after an event of default under either the Senior Debt Documents or the
Subordinated Debt Documents.  The following provisions shall apply to any sale
of the Subordinated Debt and Subordinated Debt Documents pursuant to this
provision:

 
(a) Such sale shall be non-recourse to Subordinated Creditors and shall be on an
“as-is, where-is” basis, without representation or warranty by Subordinated
Creditors, except that Subordinated Creditors shall represent with respect to
its own interest that: (i) Subordinated Creditors have good title to the
Subordinated Debt Documents; (ii) Subordinated Creditors have all requisite
right and authority to sell and assign the same; and (iii) the amount of the of
the Subordinated Debt is accurate;
 
(b) At the written request of either Subordinated Creditors or Senior Lender,
the parties shall open escrow with Chicago Title Insurance Company or another
nationally recognized title insurance company, its affiliate, successor or
assign (“Escrow Holder”);
 
(c) Agent and/or the Subordinated Creditors shall deliver at the closing of such
sale, or promptly deposit with the Escrow Holder, if applicable: (i) an allonge
executed in favor of Junior Lender (or its Nominee) to be affixed to the
Subordinated Notes, in form and substance acceptable to Senior Lender in its
reasonable discretion; (ii) the original Subordinated Notes; (iii) a UCC-3,
assigning Subordinated Creditors’ UCC-1 filings (if any) against any of the
Credit Parties to Senior Lender; (iv) an “omnibus” assignment of the
Subordinated Debt Documents; and (v) other documents reasonably required in
connection with and in order to more completely effectuate such sale;
 
(d) The closing date of the sale of the Loan shall take place no less than ten
(10) days nor more than thirty (30) days (provided that if the thirtieth day is
not a Business Day, then no later than the first Business Day immediately
following such 30th day) after the date Senior Lender notifies Agent and/or the
Subordinated Creditors that it has exercised the foregoing purchase right (or
such earlier date as agreed upon by Senior Lender and Subordinated Creditors);
 
(e) After such sale, to the extent reasonably required by and at the cost and
expense of Senior Lender, Agent and the Subordinated Creditors shall from time
to time execute any other documents required to more completely effectuate such
sale.


 
8

--------------------------------------------------------------------------------

 
 
8.  
Modification.  Any modification or waiver of any provision of this Agreement, or
any consent to any departure by any party from the terms hereof, shall not be
effective in any event unless the same is in writing and signed by Senior Lender
and each Subordinated Creditor, and then such modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
given. Any notice to or demand on any party hereto in any event not specifically
required hereunder shall not entitle the party receiving such notice or demand
to any other or further notice or demand in the same, similar or other
circumstances unless specifically required hereunder.

 
9.  
Further Assurances.  Each party to this Agreement promptly will execute and
deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary in order to effect fully the terms of this Agreement.

 
10.  
Notices.  All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

 
if to Subordinated Creditors, to Richard Galterio, at
 
___________________________
___________________________
Fax: (___) ___-_______________
E-mail:______________________
 
if to any of the Borrower or the Guarantor, to Midwest EnergyEmissions Corp.
 
Attn: Alan Kelley, CEO
500 W Wilson Bridge Rd Ste. 140
Worthington, OH 43085
Fax: (614) 505-7377
E-mail: akelley@midwestemissions.com

 
 
9

--------------------------------------------------------------------------------

 
 
In each case, with a copy (for informational purposes only):
 
Taft Stettinius & Hollister LLP
Attn:  Mitchell D. Goldsmith
111 E. Wacker Drive, Suite 2800
Chicago, Illinois 60601-3713
Fax: (312) 275-7569
E-mail:  mgoldsmith@taftlaw.com
 
If to the Senior Lender:


c/o Alterna Capital Partners LLC
Attn: Samir Patel
15 River Road, Suite 320
Wilton, Connecticut 06897
Fax: (203) 563-9210
E-Mail: samir.patel@alternacapital.com


With a copy to (for informational purposes only):


Levenfeld Pearlstein, LLC
E-Mail: dsolomon@lplegal.com

 
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or electronic mail shall be deemed
to have been given when sent, provided that if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient.
 
 
10

--------------------------------------------------------------------------------

 
 
11.  
Successors and Assigns.  This Agreement shall inure to the benefit of, and shall
be binding upon, the respective successors and assigns of Senior Lender and the
Credit Parties and the successors, assigns, heirs and legal representatives of
Agent and Subordinated Creditors.  To the extent permitted under the Senior Debt
Documents, Senior Lender may, from time to time, without notice to Agent or any
of the Subordinated Creditors, assign or transfer any or all of the Senior Debt
or any interest therein to any Person and, notwithstanding any such assignment
or transfer, or any subsequent assignment or transfer, the Senior Debt shall,
subject to the terms hereof, be and remain Senior Debt for purposes of this
Agreement, and every permitted assignee or transferee of any of the Senior Debt
or of any interest therein shall, to the extent of the interest of such
permitted assignee or transferee in the Senior Debt, be entitled to rely upon
and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party
hereto.  Each Subordinated Creditor agrees that any party that consummates a
Permitted Refinancing may rely on and enforce this Agreement.  Agent and each
Subordinated Creditor further agree that he, she or it will, at the request of
Senior Lender, enter into an agreement, in the form of this Agreement, mutatis
mutandis, with the party that consummates the Permitted Refinancing; provided,
that the failure of any Subordinated Creditor to execute such an agreement shall
not affect such party's right to rely on and enforce the terms of this
Agreement.

 
12.  
Relative Rights.  This Agreement shall define the relative rights of Senior
Lender and Subordinated Creditors. Nothing in this Agreement shall (a) impair,
as among the Credit Parties, and Senior Lender and as between the Credit Parties
and Subordinated Creditors, the obligation of the Credit Parties with respect to
the payment of the Senior Debt and the Subordinated Debt in accordance with
their respective terms or (b) affect the relative rights of Senior Lender or
Subordinated Creditors with respect to any other creditors of the Credit
Parties.  The terms of this Agreement shall govern even if all or any part of
the Senior Debt or the Liens in favor of Senior Lender are avoided, disallowed,
unperfected, set aside or otherwise invalidated in any judicial proceeding or
otherwise.

 
13.  
Conflict.  In the event of any conflict between any term, covenant or condition
of this Agreement and any term, covenant or condition of any of the Subordinated
Debt Documents or the Senior Debt Documents, the provisions of this Agreement
shall control and govern.

 
14.  
Headings.  The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

 
15.  
Counterparts/Electronic Signatures.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 
16.  
Severability.  In the event that any provision of this Agreement is deemed to be
invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.

 
 
11

--------------------------------------------------------------------------------

 
 
17.  
Continuation of Subordination; Termination of Agreement.  This Agreement shall
remain in full force and effect until Payment in Full of the Senior Debt, on
which date this Agreement shall automatically terminate without the necessity of
further action on the part of the parties hereto; provided, that if any payment
is, subsequent to such termination, recovered from any holder of Senior Debt,
this Agreement shall be reinstated; provided, further, that a Permitted
Refinancing shall not be deemed to be Payment in Full of the Senior Debt.

 
18.  
GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE
CONFLICT OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.  EACH SUBORDINATED
CREDITOR AND EACH  CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY U.S.
FEDERAL OR STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT.  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 
19.  
WAIVER OF JURY TRIAL.  EACH SUBORDINATED CREDITOR AND EACH  CREDIT PARTY HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH SUBORDINATED CREDITOR AND EACH  CREDIT PARTY (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 
[SIGNATURE PAGE FOLLOWS]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Subordinated Creditors, the Credit Parties and Senior Lender
have caused this Agreement to be executed as of the date first above written.
 

  SUBORDINATED CREDITORS:                 Richard Galterio, as agent for the
Subordinated Creditors                    
CREDIT PARTIES:
 
MIDWEST ENERGY EMISSIONS CORP.,
a Delaware
corporation                                                                  
            By:         Name:       Title:                        
MES, INC., a North Dakota corporation
            By:       Name:       Title:                  
SENIOR LENDER:
AC ENERGY MIDWEST LLC
    By:        Name:           Title:      


 
13

--------------------------------------------------------------------------------